— Order and judgment (one paper), Supreme Court, New York County (Edward Greenfield, J.), entered May 28, 1992, which denied defendants’ motion to, inter alia, vacate a prior restraining order and which granted the plaintiff’s cross-motion to hold defendant Jerome Mackey in contempt, unanimously affirmed, with costs.
The mere utterance of First Amendment privileges by a purported eleemosynary organization cannot shield defendants from the scrutiny of the Attorney-General (Ohio Civ. Rights Commn. v Dayton Schools, 477 US 619), and the Attorney-General is clearly empowered to supervise charitable corporations (in which category defendants claim the Foundation belongs), and to enjoin them from soliciting funds improperly (EPTL 8-1.4). Defendants’ persistent and willful defiance of the Supreme Court subpoena warrants the finding of contempt. Concur — Sullivan, J. P., Wallach, Ross and Rubin, JJ.